PER CURIAM.
The defendant John Finn appeals and the plaintiff Sheila Finn cross-appeals from the orders of the Superior Court, Kennebec County, entered on the motion of the defendant to amend the previous order of the court dated January 24, 1986 and on the motion of the plaintiff to enforce that order. The plaintiff also sought counsel fees necessary to defend against the motion of the defendant and to prosecute the plaintiff’s motion. The Superior Court orders, dated March 13, 1987, did not decide the question of counsel fees. Instead, the court expressly stated, “Consideration of plaintiff’s attorney’s fee request is deferred to a later date.” Post-judgment orders, such as the ones here appealed, are not exempted from the requirements of M.R.Civ.P. 54(b) by the provisions of M.R. Civ.P. 80(d). Sylvester v. Sylvester, 445 A.2d 674 (Me.1982).
Accordingly, we remand this matter to the Superior Court for its determination of the issue of counsel fees on or before October 15, 1987, with proper notices of appeal to be filed by either party on or before October 20,1987. Should either party challenge the order of the Superior Court determining said counsel fees, any supplemental briefs addressed to any claimed error in said order shall be filed by the parties on or before October 30, 1987. Thereafter, this court will determine those issues presented by the briefs, including any supplemental briefs, submitted to this court and the oral argument of the parties on September 18, 1987. If neither party files a notice of appeal by October 20, 1987, this court shall then enter its order dismissing the appeal of the defendant and the cross-appeal of the plaintiff.
The entry is:
Remanded to the Superior Court for further proceedings consistent with the opinion herein.
All concurring.